United States Court of Appeals
                       For the First Circuit


No. 06-1481

                          VANNARETH CHRENG,

                             Petitioner,

                                 v.

               ALBERTO R. GONZÁLES, ATTORNEY GENERAL,

                             Respondent.


                            ERRATA SHEET

     The opinion of this Court issued on December 19, 2006 is
amended as follows:

       On page 11, line 5: Replace "no had party" with "no party
had"